


110 HRES 1110 IH: Condemning Hamas as a foreign terrorist

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1110
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. Kirk (for
			 himself, Ms. Berkley,
			 Mr. Boehner,
			 Mr. Blunt,
			 Ms. Ros-Lehtinen,
			 Mr. Cantor,
			 Mr. McCotter,
			 Mr. Engel,
			 Mr. Shuster,
			 Mr. Burton of Indiana,
			 Mr. Weiner,
			 Mr. Franks of Arizona,
			 Mr. Souder,
			 Mr. Kagen,
			 Mr. Fortuño,
			 Mr. Wilson of South Carolina,
			 Mrs. Gillibrand,
			 Mr. Fossella,
			 Mr. LoBiondo,
			 Mr. McNulty,
			 Mr. Kuhl of New York,
			 Mrs. Miller of Michigan,
			 Mr. Shays,
			 Mr. Burgess,
			 Mr. Gerlach,
			 Mr. Porter,
			 Mr. Ramstad, and
			 Mr. Poe) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning Hamas as a foreign terrorist
		  organization responsible for the murders of 26 United States
		  citizens.
	
	
		Whereas former President Jimmy Carter will travel to Syria
			 to meet with Khaled Mashaal, the leader of the Hamas terrorist
			 organization;
		Whereas both President Bill Clinton and President George
			 W. Bush’s administrations designated Hamas as a foreign terrorist
			 organization;
		Whereas Hamas terrorists are responsible for the murders
			 of at least 26 United States citizens, including teenagers, children, and
			 infants;
		Whereas, on December 1, 1993, Hamas terrorists murdered
			 19-year-old Yitzhak Weinstock of California;
		Whereas on October 9, 1994, Hamas terrorists kidnapped
			 19-year-old Nachshon Wachsman of New York, bound, gagged, and videotaped him
			 and later murdered him during a rescue attempt;
		Whereas, on February 25, 1996, Hamas terrorists murdered
			 22-year-old Sara Duker of New Jersey, her fiance, 25-year-old Matthew Eisenfeld
			 of Connecticut, and Ira Weinstein of New York;
		Whereas, on May 13, 1996, Hamas terrorists murdered
			 17-year-old David Boim of New York;
		Whereas, on September 4, 1997, Hamas terrorists murdered
			 14-year-old Yael Botwin of California and Leah Stern of New Jersey;
		Whereas, on August 9, 2001, Hamas terrorists murdered
			 15-year-old Malka Roth of New York and Judith Greenbaum of New Jersey;
		Whereas, on July 32, 2002, Hamas terrorists planted a bomb
			 targeting United States citizens attending Hebrew University in Jerusalem and
			 murdered 24-year-old Marla Bennett of California, 25-year-old Benjamin
			 Blutstein of Pennsylvania, 37-year-old Dina Carter of North Carolina,
			 36-year-old Janice Ruth Coulter of Massachusetts, and 24-year-old David Gritz
			 of Massachusetts;
		Whereas, on May 7, 2003, Hamas terrorists murdered Rabbi
			 Eli Horowitz of Illinois and his wife, Dina Horowitz of Florida;
		Whereas, on June 11, 2003, Hamas terrorists murdered Alan
			 Beer of Ohio;
		Whereas, on June 20, 2003, Hamas terrorists murdered Tzvi
			 Goldstein of New York;
		Whereas, on August 19, 2003, Hamas terrorists murdered
			 Goldie Taubenfeld, three-month-old Shmuel Taubenfeld, three-year-old Tehilla
			 Nathanson, nine-year-old Yitzhak Reinitz, and Mordechai Reinitz, all of New
			 York;
		Whereas, on September 9, 2003, Hamas terrorists murdered
			 David Applebaum of Ohio, head of the emergency room at Shaare Tzedek Medical
			 Center in Jerusalem and founder of a network of emergency medical service
			 clinics, and 20-year-old Nava Applebaum of Ohio, who was getting married the
			 next day; and
		Whereas the Hamas terrorist organization denies Israel’s
			 right to exist as a Jewish state: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns Hamas as a foreign terrorist
			 organization responsible for the murders of 26 United States citizens;
			(2)calls on Hamas to
			 renounce terrorism, fully disarm, and recognize Israel’s right to exist as a
			 Jewish state; and
			(3)reaffirms its
			 strong support for Israel’s right to defend her citizens against Hamas
			 terrorism.
			
